DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This final Office Action is in response to the Amendment filed October 3, 2022 (“the Amendment”) which was filed in response to the non-final Office Action of July 6, 2022.
Claims 1-2, 4 and 6-7 have been amended.

Response to Arguments
Applicant argues, starting at the bottom of page 8 of the Amendment, that the claims as amended are patentably distinguishable from the 35 U.S.C. 102(a)(1) rejection of the previous Office Action that used Japanese Patent Document JP 2013-091067 A by Handa as the anticipating reference.  Examiner finds the claim amendments and supporting argument persuasive.  Accordingly, the 35 U.S.C. 102(a)(1) rejection is withdrawn.  However, upon further consideration, these claims are rejected under 35 U.S.C. 103 as being unpatentable over HANDA in view of Japanese Patent Document No. JP 2008-240963 A by Hiroshige as explained below.

Claim Objections
Claim 1 is objected to because of the following informality: the word “die” in line 8 contains a typographical error such that it reads “due”.
Claim 1 is further objected to for lacking a method step of providing a measuring shaft member as the object to be pressed by the measuring pressing die prior to the step of supporting the measuring shaft member by the support table.  Addition of this step will improve readability of the claim without narrowing its scope.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2013-91067 A by Handa (hereinafter HANDA) in view of Japanese Patent Publication No. JP 2008-240963 A by Hiroshige, hereinafter HIROSHIGE.  Citation to both HANDA and HIROSHIGE will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 1, HANDA discloses a dynamic load measurement method (¶[0030] through [0032]) for a rotary forging device,
the rotary forging device (10 in Fig. 5; ¶[0025]) comprising:
a die support shaft member (21 in Fig. 3b; ¶[0025]) configured to support any one selected from a forming pressing die (16 in Fig. 4; ¶[0025]) and a measuring pressing die (¶[0029] through [0032] disclose measurements by pressure detecting means 38 and 40 are taken while using upper die 16 in order to maintain load value f1 equal to F1.) to be rotatable about a reference axis (C21 in Fig. 3b; ¶[0025]) and to freely rotate about an axis of rotation (Cv in Fig. 3b; ¶[0002]) inclined at a predetermined angle with respect to the reference axis;
a support table (14 in Fig. 5; ¶[0025]) configured to support an object to be pressed (W in Fig. 5; ¶[0029]) disposed at a position facing a pressing die supported by the die support shaft member in a direction of the reference axis (workpiece W is held by lower die 26 facing upper die 16 in Fig. 5); and
a hydraulic system (¶[0027] discloses elevation driving means 28 includes a hydraulic circuit) having a hydraulic cylinder (¶[0027] discloses elevation driving means 28 includes a hydraulic cylinder), a hydraulic sensor (38 and 40 in Fig. 5; ¶[0029]) and a controller (36 in Fig. 5; ¶[0031]), the hydraulic cylinder being configured to apply a load in the direction of the reference axis to the object to be pressed by pressing the pressing die supported by the die support shaft member against the object to be pressed supported by the support table on the basis of relative movement of the die support shaft member and the support table in the direction of the reference axis (Fig. 1 and ¶[0033] through [0036] disclose details of operation of apparatus 10 shown in Fig. 5),
the method comprising
supporting the measuring pressing die by the die support shaft member (upper die 16 is supported by die support shaft 21 in Fig. 5 and is used in providing measurements as explained above), and
using the hydraulic sensor (38 and 40 in Fig. 5), measuring an actual load (f1 and F1 in Fig. 2), applied to the workpiece (W in Fig. 5) in the direction of the reference axis in a state in which the measuring pressing die is pressed against the workpiece by the hydraulic system while the measuring pressing die is rotated about the reference axis.
HANDA does not disclose a measuring shaft member with load cell, and therefore does not disclose the following method steps claimed:
supporting a measuring shaft member by the support table and linearly guiding the measuring shaft member in the direction of the reference axis, the measuring shaft member being the object to be pressed and being disposed coaxially with the reference axis, and
with using a load cell and without using the hydraulic sensor, measuring an actual load, applied to the measuring shaft member in the direction of the reference axis in a state in which the measuring pressing die is pressed against the measuring shaft member by the hydraulic system while the measuring pressing die is rotated about the reference axis.
In a method of assembling a hub unit bearing (Title) HIROSHIGE teaches a preparation process (¶[0024] through [0028]) that measures actual load applied by the upper die (T1 in Fig. 4; ¶[0031]) to a measuring shaft member in the form of a load cell (2w in Fig 2; ¶[0025]) made to the same specifications as the inner ring element (2b in Fig. 4; ¶[0025]) that is captured on a hub unit (H1 in Fig. 1; ¶[0021]) by the forging device during actual production.  Measuring shaft member load cell 2w is placed where the inner ring element is placed during actual production and the actual load is applied.  Then, load and displacement measurements are taken to create a calibration diagram which correlates axial force applied with the amount of displacement of the tip portion of the hub unit.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the measuring method taught by HIROSHIGE to the load monitoring method disclosed by HANDA to yield the predictable result of improving the load monitoring method of HANDA by determining the threshold value HANDA seeks to maintain (TH in Fig. 2; ¶[0030]) by using measurements taken at the point where the load is actually applied as HIROSHIGE teaches.
Regarding Claim 2, HANDA discloses a dynamic load measuring device (¶[0028] and [0029]) for a rotary forging device,
the rotary forging device (10 in Fig. 5; ¶[0025]) including:
a die support shaft member (21 in Fig. 3b; ¶[0025]) configured to support any one selected from a forming pressing die and a measuring pressing die (¶[0029] through [0032] disclose measurements by pressure detecting means 38 and 40 are taken while using upper die 16 in order to maintain load value f1 equal to F1.) to be rotatable about a reference axis (C21 in Fig. 3b; ¶[0025]) and to freely rotate about an axis of rotation (Cv in Fig. 3b; ¶[0002]) inclined at a predetermined angle with respect to the reference axis;
a support table (14 in Fig. 5) configured to support an object to be pressed (W in Fig. 5; ¶[0029]) disposed at a position facing a pressing die supported by the die support shaft member in a direction of the reference axis (workpiece W is held by lower die 26 facing upper die 16 in Fig. 5); and
a hydraulic system (¶[0027] discloses elevation driving means 28 includes a hydraulic circuit) having a hydraulic cylinder (¶[0027] discloses elevation driving means 28 includes a hydraulic cylinder), a hydraulic sensor (38 and 40 in Fig. 5; ¶[0029]) and a controller (36 in Fig. 5; ¶[0031]), the hydraulic cylinder being configured to apply a load in the direction of the reference axis to the object to be pressed by pressing the pressing die supported by the die support shaft member against the object to be pressed supported by the support table on the basis of relative movement of the die support shaft member and the support table in the direction of the reference axis (Fig. 1 and ¶[0033] through [0036] disclose details of operation of apparatus 10 shown in Fig. 5),
the dynamic load measuring device for the rotary forging device comprising:
the measuring pressing die supported by the die support shaft member (upper die 16 is supported by die support shaft 21 in Fig. 5 and is used in providing measurements as explained above);
a shaft member that is the object to be pressed disposed coaxially with the reference axis (part of workpiece W shown in Fig. 5 may reasonably be interpreted as a shaft member.  See “Shaft Member” annotation to a portion of Fig. 5 of HANDA reproduced below.) and linearly guided in the direction of the reference axis while supported by the support table (elevating portion 14 linearly guides workpiece W toward die 16 in Fig. 5); and
a load sensor (38 and 40 in Fig. 5) having an input surface (pressure detecting means 38 and 40 each have an input surface that detect pressure within hydraulic circuit 24), and configured to measure an actual load (the pressure detected by detecting means 38 and 40 is used to measure actual load) in the direction of the reference axis applied to the shaft member.

    PNG
    media_image1.png
    185
    426
    media_image1.png
    Greyscale

HANDA does not expressly disclose the input surfaces of pressure detecting means 38 and 40 receive the actual load while the measuring pressing die is pressed against the shaft member part of workpiece W.  The input surfaces of pressure detecting means 38 and 40 receive hydraulic pressure created in hydraulic circuit 24 as a result of the actual load being applied to the shaft member part of workpiece W.
HIROSHIGE teaches a preparation process (¶[0024] through [0028]) that measures actual load applied by the upper die (T1 in Fig. 4; ¶[0031]) to a measuring shaft member in the form of a load cell (2w in Fig 2; ¶[0025]) made to the same specifications as the inner ring element (2b in Fig. 4; ¶[0025]) that is captured on a hub unit (H1 in Fig. 1; ¶[0021]) by the forging device during actual production.  Measuring shaft member load cell 2w is placed where the inner ring element is placed during actual production and the actual load is applied.  Then, load and displacement measurements are taken to create a calibration diagram which correlates axial force applied with the amount of displacement of the tip portion of the hub unit.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a measuring shaft member as taught by HIROSHIGE with the forging device disclosed by HANDA to yield the predictable result of improving performance of HANDA’s device by providing a load cell used at the point where the load is actually applied to accurately determine the threshold values HANDA’s device seeks to maintain.
Regarding Claim 3, the prior art reference combination of HANDA in view of HIROSHIGE renders the device of Claim 2 unpatentable as explained above.  Load cell 2w shaped to replace inner ring 2b during the preparation process shown in Fig. 2 of HIROSHIGE is linearly guided in the axial direction by ball bearings 3 within outer ring 1 when load is applied to load cell 2w by upper die jig T1.
Regarding Claim 4, the prior art reference combination of HANDA in view of HIROSHIGE renders the device of Claim 2 unpatentable as explained above.  ¶[0029] and Fig. 4 of HIROSHIGE further teaches the load cell (W2 in Fig. 4) may be positioned between workbench W3 and support mold W1, where support mold W1 acts as the measuring shaft member in that it receives the applied axial load and transfers it load cell W2.
Regarding Claim 5, the prior art reference combination of HANDA in view of HIROSHIGE renders the device of Claim 2 unpatentable as explained above.  Figs. 2, 4, 5, 7 and 8 of HIROSHIGE show wherein a distal end portion of the measuring pressing die (T1) pressed against an axial end portion of the measuring shaft member (T1 presses against portion 2n and 2w in Fig. 2) when the actual load is measured has a spherical convex shape having a center of curvature above the reference axis.  The bottom surface of upper die, jig T1 is shown with a spherical, convex surface.
Regarding Claim 7, the prior art reference combination of HANDA in view of HIROSHIGE teaches
measuring the actual load using the dynamic load measurement method for a rotary forging device according to claim 1 (see rejection of Claim 1 above); and
calibrating a set value of a load of the hydraulic system using the measured actual load.  As explained above in the rejection of Claim 1, HANDA discloses monitoring axial load to maintain the load at a threshold value, but does not disclose how the threshold value is determined.  HIROSHIGE teaches a method of measuring actual load applied by the upper die at the point where the load is actually applied to determine the threshold value.
Regarding Claim 8, the prior art reference combination of HANDA in view of HIROSHIGE renders the method of Claim 7 unpatentable as explained above.  The combination further teaches a method for manufacturing a hub unit bearing (HIROSHIGE teaches the measuring method in context of capturing inner ring element 2b on a hub unit bearing H1 as shown in Fig. 2) which includes a constituent element having a caulking part (2n in Fig. 2; ¶[0025]), the method comprising:
forming the caulking part using a rotary forging device calibrated using the method for calibrating a rotary forging device according to claim 7 (Fig. 5 of HIROSHIGE shows jig T1 forming 2n over 2w).
Regarding Claim 9, the prior art reference combination of HANDA in view of HIROSHIGE renders the method of Claim 8 unpatentable as explained above.  ¶[0006] and [0007] of HIROSHIGE teaches the measuring method in the context of assembling a hub unit bearing for a vehicle.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HANDA in view of HIROSHIGE and further in view of U.S. Patent Application Publication No. US 2009/0045670 A1 by Enomoto et al., hereinafter ENOMOTO.
Regarding Claim 6, the prior art reference combination of HANDA in view of HIROSHIGE renders the device of Claim 2 unpatentable as explained above.  Both HANDA and HIROSHIGE are silent regarding the hardness of the materials used in making the upper dies, and measuring members.
ENOMOTO teaches in a rotary forging device, it is advantageous to form a distal end (working surface 27 in Fig. 1; ¶[0128]) of a pressing die (24 in Fig. 1; ¶[0128]) with a superhard coating layer such as diamond-like carbon (D.L.C.) to reduce the coefficient of friction and ensure the hardness of the pressing die.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have coated the distal end of upper die 16 of HANDA with D.L.C. as ENOMOTO teaches so that the upper surface of load cell 2w in Fig. 2 of HIROSHIGE is softer than the distal end of upper die 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY M. SELF can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         





/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725